 In the Matter ofCOCA-CoLABOTTLINGWORKS COMPANY,EMPLOYERandINDEPENDENT SOFT DRINKS WORKERSUNION,PETITIONERCase No. 9-RC-815.Decided September 20, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Seymour Goldstein, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit consisting of the Employer's driver-salesmen, helpers, and freight and over-the-road drivers, excluding alloffice and clerical employees, guards, professional employees, super-visors, and all other employees.While not objecting to the compo-sition of the emit, the Intervenor contends that the unit sought isinappropriate because limited to employees of the Employer, and thatan association-wide unit comprising employees of all the members ofthe Cincinnati and Northern Kentucky Bottlers Association is aloneappropriate.The Employer's position on this point is in accord withthat of the Petitioner.The Employer has been a member of the Association for more than20 years.During that period contracts covering the drivers employed'Soft Drink and Mineral Water Drivers,Helpers and Employees Local 152,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpersof America,A. F. L., hereinafter called the Intervenor,moved at the hearing to dismiss thepetition on the ground that the single-employer unit sought herein was inappropriate.Thismotion was referred to the Board. For reasons indicated below, this motion is granted.91 NLRB No. 57.351 352DECISIONSOF NATIONALLABOR RELATIONS BOARDby its members have been negotiated by the Association 2 with theIntervenor, and separate contracts covering its members' productionemployees have been negotiated by the Association with Beer Bottlers,Bottle Beer Drivers and Soft Drink Workers, Local Union 199, Inter-national Union of United Brewery, Cereal, Soft Drink and DistilleryWorkers of America, CIO, hereinafter called Local 199. In all thesenegotiations an officer of the Employer has acted as one of the Asso-ciation's negotiators.While the contracts resulting from these nego-tions are submitted to the members of the Association for approval,such contracts have generally been adopted without any change.'Where, as in this case, an employer has participated in joint, multi-employer negotiations, the Board has held that the appropriate unitis one consisting of the employees of all the employers who have par-ticipated in the joint negotiations.4However, the Petitioner and theEmployer contend that the Employer's drivers may now be severedfrom the association-wide unit, because as to its drivers the Employerhas manifested a desire to pursue a separate course in its labor rela-tions.As evidence thereof, the Petitioner and the Employer cite thefact that in March 1950, having been apprised of the Petitioner's claimto represent the Employer's drivers, the Employer withdrew from thejoint negotiations then pending between the Association and the Inter-venor for a new contract covering the drivers, and the Associationthereafter ceased to represent the Employer in such negotiations.Atthe hearing in this case, the Employer stated, moreover, that it in-tended in the future to negotiate directly with the bargaining repre-sentative of its drivers, without the intervention of the Association,and that it would adhere to this intention even if the Intervenor iscertified as the representative of the drivers in any election directedherein.However, the Employer asserts that it is still a member of theAssociation, and still participates in joint negotiations between theAssociation and Local 199 covering the production workers of theEmployer and of the other members of the Association.'2The Association consists of the following employers:Coca Cola Bottling Works Com-pany,W. T. Wagner's Sons Company, Canada Dry Bottling Company of Cincinnati, Dr.Pepper Bottling Company, Barq Bottling Company, Union Bottling Works. Louis FritzMineral and Soda Water Company, Newport Mineral Water Company, Nehi Beverage Cor-poration of Cincinnati,Buckeye Distributing Company, Grand-Pop of Cincinnati,High Rock-Sunspot Beverage Company, Hires Root Beer Company, James Verner Company,FladungBottling Works.3The president of the Employer testified that at least during the past 10 years theEmployer had accepted the contract terms negotiated by the Association.4Associated Shoe Industries,81 NLRB 224;Johnson Optical Company,85 NLRB 895.It is immaterial that the Association in this case has no formal organizational structure, butfunctions informally,and that its members have given it no final authority to bind them.SeeBellingham Automobile Dealers Association,90 NLRB No. 59.5The record indicates that, while withdrawing in 1949 from the joint negotiations be-tween the Association and Local 199 for the production employees,the Employer in 1950again participated in the joint negotiations for such employees, COCA-CIA BOTTLINGWORKS COMPANY353It appears, therefore, that the Employer is seeking to withdrawfrom association-wide bargaining with respect to its drivers only,-while continuing to bargainn, on an association-wide basis with respectto its production workers.Although we have permitted an employerto disassociate himselfentirelyfrom a multiemployer unit, we havedeclined, in determining the appropriateness of a unit, to honor such apartialwithdrawal from a multiemployer unit as is here proposed.6Accordingly, we find that a multiemployer unit consisting of thedrivers of all the members of the Association is alone appropriate, andthat a unit limited to the drivers of the Employer is, therefore, inap-propriate for collective bargaining purposes.We shall, therefore,dismiss the petition.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, the Board orders that the petition filed in thisproceeding be, and it hereby is, dismissed.6 Pioneer,Incorporated,90 NLRB No. 247.